DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
This is a Non-Final Detailed Action in response to application filed on 18 November 2020. The present application claims 1-14, submitted on 18 November 2020 are pending.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 & 6-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaoka (U.S. Pub. No. 2016/0278288).
Regarding claim 1, Yamaoka discloses (see Figure 1 & Figure 7) a working apparatus (100), comprising: a manual operating region (85); a tubular part (21) extending away from the manual operating region (85); an electric cable arrangement (83; 86) in the tubular part (21); and a rod-shaped cable holder (23), which is inserted into and held in the tubular part (21) and has a cable holding arrangement (24) by which the cable arrangement (83; 86) is held in a pre-mounted manner on the cable holder (23).
Regarding claim 2, Yamaoka discloses (see Figure 1 & Figure 7) wherein the tubular part (21) extends into or through the manual operating region (85), the manual operating region (85) has a manually movable operating element (84; 85) , and the tubular part (21) comprises in its circumference a through opening (see Figure 7), through which the operating element (84; 85) extends at least in an associated actuating position.
Regarding claim 6, Yamaoka discloses (see Figure 1 & Figure 7) an apparatus shaft (61), which comprises the manual operating region (85) and the tubular part (21) as a shaft tube extending into or through the manual operating region (85); a first apparatus part (10) at a first axial end region of the apparatus shaft (see Figure 3); and a second apparatus part (20) at a second axial end region of the apparatus shaft (61), wherein the manual operating region (85) is situated between the two apparatus parts (see Figure 3).
Regarding claim 7, Yamaoka discloses (see Figure 1 & Figure 7) an apparatus shaft (61); a first apparatus part (10) at a first axial end region of the apparatus shaft (61); a second apparatus part (20) in a second axial end region of the apparatus shaft (61); and an operating handle shaft (see Figure 3), which is held on the apparatus shaft (61) at a location between the first and the second axial end region (see Figure 3), projects from the apparatus shaft (61) and comprises the manual operating region (85) and the tubular part (21) as a handle tube (see Figure 3).
Regarding claim 8, Yamaoka discloses (see Figure 1 & Figure 7) a working tool (51) in the first apparatus part (10), wherein the first apparatus part (10) forms a front apparatus part (50); and a drive motor (30) for the working tool (51), wherein the drive motor (30) is arranged in the first or in the second apparatus part (10; 20).
Regarding claim 9, Yamaoka discloses (see Figure 1 & Figure 7) an electric battery unit (40) in the second apparatus part (20), which serves as an electric power source for the drive motor (see Paragraph 0050).
Regarding claim 10, Yamaoka discloses (see Figure 1 & Figure 7) a working tool (51) in the first apparatus part (10), wherein the first apparatus part (10) forms a front apparatus part (50); and a drive motor (30) for the working tool (51), wherein the drive motor (30) is arranged in the first or in the second apparatus part (10; 20).
Regarding claim 11, Yamaoka discloses (see Figure 1 & Figure 7) an electric battery unit (40) in the second apparatus part (20), which serves as an electric power source (for the drive motor (see Paragraph 0050).
Regarding claim 12, Yamaoka discloses (see Figure 1 & Figure 7) wherein the working apparatus (100) is configured as a hand-guided garden or forestry working apparatus (see Paragraph 0003).
Regarding claim 13, Yamaoka discloses (see Figure 1 & Figure 7) a method for assembling a working apparatus (100) comprising a manual operating region (85), a tubular part (21) extending away from the manual operating region (85), an electric cable arrangement (83; 66) in the tubular part (21), and a rod-shaped cable holder (23), which is inserted into and held in the tubular part (21) and has a cable holding arrangement (24) by which the cable arrangement  (83; 66) is held in a pre-mounted manner on the cable holder (23), the method comprising: securing the cable arrangement (83; 66) on the cable holder (23) by the cable holding arrangement (83; 66); and inserting the cable holder (23), with the cable arrangement (83; 66) held thereon, into the tubular part (21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-5 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka (U.S. Pub. No. 2016/0278288) in view of Nagahama (U.S. Patent 9,198,347).
Regarding claims 3, 4 & 14, Yamaoka discloses all of the elements of the current invention as stated above except for the explicit incorporation of a plug connector mounted within the tubular part of the working apparatus.
Nagahama discloses (see Figure 5 and Figure 7) a working apparatus (10) comprising a plug connector mount for a plug connector (82a) and a tubular part (30; 30b) comprising a passage through which a mating plug connector (82b) capable of interacting with the plug connector. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant's claimed invention, to have modified Yamaoka to incorporate the disclosure of Nagahama to include a plug connector mounted within the tubular part of the working apparatus. Doing so would enable connectivity of an electrical connection that enables power transfer to a drive motor for the working tool.
Regarding claims 5, Yamaoka discloses (see Figure 7) wherein the cable holder has a ferrite core mount (142) for an electric ferrite core component (82a; 82b) connected to the cable arrangement (61a-68a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                             
/ROBERT F LONG/Primary Examiner, Art Unit 3731